Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	The amendments overcome 112 b and 102 rejection in prior office action. 
Claims 1-3, 9, 17, 31-33, 36, 38-39, and 41-49 are pending. 
Claims 31-33, 36, 38-39, and 41-49 are withdrawn because they are directed to non-elected invention.
Claims 1-3, 9 and 17 are under the examination. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies (GB1606991.6, and PCT/EP2016 /058952) have been filed in parent Application No 16094699 filed on 10/18/2018. The instant claims have priority to the filing date of 04/21/2016 of foreign priority document.
Claim Interpretation 
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4. 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
With regard to claim 1, such claim limitation(s) is the recitation of “a controller for controlling the heater to maintain a pre-set temperature and/or for controlling the agitator to adjust a degree of agitation”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The specification discloses that “The agitator may be controlled by a controller. The agitation may be recorded by an accelerometer to measure the degree of agitation of the first culture vessel during transportation. In this case the controller may adjust the duration and/or the degree of agitation to provide a pre-set minimum agitation of the sample”; and “The lengths of the agitation period and non-agitation period can be chosen as appropriate and may be controlled by the controller” (see page 56). 
“The controller for controlling the heater may be the same as the controller for controlling the agitator. The apparatus may comprise a temperature sensor for monitoring the temperature in the interior of the thermally insulated compartment. Where both a controller and temperature sensor are provided, the controller may be in communication with the temperature sensor so as to receive the measured temperature output from the temperature sensor. The controller may be operable to adjust the heater in accordance with the temperature measured by the temperature sensor, preferably in a feedback control system” (see page 59). 
The specification discloses “a controller” in the drawing (see Figure 9, controller is 12).
However, the specification does not describe what corresponding structure, material or acts of “a controller” is used for controlling the heater to maintain a pre-set temperature OR for controlling the agitator to adjust a degree of agitation in a portable apparatus. The disclosure of the specification is insufficient for one of ordinary skill in the art will understand what structure, material or acts the inventor has identified to perform the recited function in using a controller for controlling the heater to maintain a pre-set temperature OR a controller for controlling the agitator to adjust a degree of agitation in the method that is performed using the apparatus.
In this regard, “a controller for controlling the heater to maintain a pre-set temperature” in interpreted as any type of a controller/apparatus that can control/monitor the temperature (the heater) in the interior of the thermally insulated compartment or equivalent. “a controller for controlling the agitator to adjust a degree of agitation” is interpreted as any type controller/apparatus that can adjust the parameters for agitation to provide a pre-set minimum agitation of the sample or equivalent. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112 (b) (Indefiniteness)
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-3, 9 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a controller for controlling the heater to maintain a pre-set temperature and/or for controlling the agitator to adjust a degree of agitation”. In this regard, “the controller for …” is interpreted under 112 (f) as described above. The claim is invoked under 112(f) and the claim fails to satisfy the requirements of 35 U.S.C. 112(b) (see MPEP 2181 I and II). MPEP states “If there is no disclosure of structure, material or acts for performing the recited function, the claim fails to satisfy the requirements of 35 U.S.C. 112(b)”.
Furthermore, this recitation is confusing because it is unclear what structures encompass for “a controller” for controlling the heater to maintain a pre-set temperature OR for “a controller” for controlling the agitator to adjust a degree of agitation. The specification does not define “a controller” for controlling the heater to maintain a pre-set temperature OR for “a controller” for controlling the agitator to adjust a degree of agitation”, as described above. 
	What is a structure of a device used as a controller for controlling the heater to maintain a pre-set temperature/ a controller for controlling the agitator to adjust a degree of agitation? Is it a thermostat for controlling the temperature? Is it an automatic motor controller for agitation? 
Claims that are rejected but not specifically addressed are indefinite because they depend from a claim which is addressed and do not remedy the issue of indefiniteness.  
Claim Rejections - 35 USC § 112 (a) Written Description
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 1-3, 9 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 method step (a) is directed to an apparatus comprising a controller for controlling the heater to maintain a pre-set temperature and/or for controlling the agitator to adjust a degree of agitation. Because this limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, “a controller” is being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof. The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The specification discloses that “The agitator may be controlled by a controller. The agitation may be recorded by an accelerometer to measure the degree of agitation of the first culture vessel during transportation. In this case the controller may adjust the duration and/or the degree of agitation to provide a pre-set minimum agitation of the sample”; and “The lengths of the agitation period and non-agitation period can be chosen as appropriate and may be controlled by the controller” (see page 56).
“The controller for controlling the heater may be the same as the controller for controlling the agitator. The apparatus may comprise a temperature sensor for monitoring the temperature in the interior of the thermally insulated compartment. Where both a controller and temperature sensor are provided, the controller may be in communication with the temperature sensor so as to receive the measured temperature output from the temperature sensor. The controller may be operable to adjust the heater in accordance with the temperature measured by the temperature sensor, preferably in a feedback control system” (see page 59).
The disclosure teaches “a controller” in a drawing (see Figure 9, controller is 12).
However, the disclosure does not explicitly describe what corresponding structure, material or acts of “a controller” is used for controlling the heater to maintain a pre-set temperature OR for controlling the agitator to adjust a degree of agitation in a portable apparatus. The controller is interpreted under 112 f, as described above.
The claim encompasses a broad genus of a controller for controlling the heater to maintain a pre-set temperature OR for controlling the agitator to adjust a degree of agitation in a portable apparatus. The disclosure of the specification does not provide a sufficient variety of species to reflect the variation with the genus to provide a "representative number” of species. The "structural features common to the members of the genus” is not described in the specification. [also see MPEP 2163 II A 3 (a) (ii)] 
Thus, the disclosure of the specification is insufficient for one of ordinary skill in the art will understand what structure, material or acts the inventor has identified to perform the recited function in using a controller for controlling the heater to maintain a pre-set temperature OR a controller for controlling the agitator to adjust a degree of agitation in the method that is performed using the apparatus. 
The functionality to control the heater or the agitator via a controller is a critical feature of the claimed method.  The specification fails to disclose sufficient corresponding structure of the controller in the specification that performs the entire claimed function. In the instant situation, the specification does not provide any structure/function correlation between using the controller and its function for controlling the heater/the agitator, let alone a predictable correlation between the broad range of any possible controller with any structure, AND the functionality of performing controlling the heater/the agitator, as required by the claim. Due to the limited guidance from the specification, the skilled artisan would not be able to understand what structure, material or acts the inventor has identified to perform the recited function in using a controller to perform the recited function. Thus considering the structures which required by the claimed method, their specific required functionalities, and the teachings of the instant specification, it is the conclusion that the specification does not provide an adequate written description of the broadly claimed subject matter. (see MPEP 2181, I-IV and MPEP 2163)
Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.	Claims 1-3, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (Walker and Rockweiler, US 2016/0053219 A1, Pub. Date 25 February 2016, Prior date of 25 August 2014), in view of Jaffal (PG Pub No.: 2017/0127665, filing 04 November 2016, priority date of 09 November 2015) and Kiran (International Journal of Advanced Information Science and Technology; 2014; Vol. 31; No.31: ISSN: 2319:2682: page 112-114).
Walker teaches systems, methods and devices that can maintain a biological samples (e.g.  Medical or biological specimens) at predetermined temperature range during a predetermined time period (abstract, para 0009). Walker teaches that the systems, methods and devices for maintaining temperature of samples, particularly medical and/or biological specimens, so as to effectively and more efficiently promote selective organism growth and biochemical reactions during storage and/or transport para 0009, para 0006).
With regard to claim 1 method steps (a- c), Walker teaches a method of collecting medical specimens that comprise samples of buccal swab, venipuncture, fingerstick or finger-prick, urine and stool with a culture media in vials (see para 0003, para 0042).  In addition, Walker teaches using a sample collecting containers (e.g. vials or other appropriately-sized containers) to collect medical specimens in the method (para 0003, para 0042). The specification discloses that blood culture flasks are well-known in the art, or indeed any tube, flask or bottle known for the sampling of blood, particularly for the purpose of culture to detect microorganisms (page 26 line 30-34). Thus, the disclosure of the specification shows using any tube, flask or bottle known for the sampling of blood, particularly for the purpose of culture to detect microorganisms is considered as blood culture flask to culture microorganisms. Walker teaches using vials to collect medical specimen to culture microorganisms during transportation. In addition, Walker teaches using venipuncture, fingerstick and finger-prick as medical samples that indicates using blood as medical sample in the method. Walker also teaches performing blood cultures in the method (para 0058). Thus, these teachings of Walker show the vials or other appropriately-sized containers are used to collect blood samples, thus, they are considered blood culture flask. The claim does not require using blood sample.
Walker teaches using systems, methods, and devices for improved temperature control during transportation to effectively and more efficiently use storage and/or transport time to selectively promote organism growth, organism viability, biochemical reactions, and/or chemical reactions (see para 0010). Walker teaches using a system a system includes at least one pack having sealed therein at least one phase change material selected and configured to maintain a predetermined temperature range between about 22° Celsius and about 100° Celsius during a predetermined time period, and a structure configured to receive and retain the at least one pack (para 0011-0012). Walker teaches “the structure may be further configured to receive and retain the at least one sample. The system may promote organism growth, organism viability, a biochemical reaction, and/or a chemical reaction in the at least one sample during the predetermined time period” (para 0011) and the structure includes at least one phase change material selected and configured to maintain a predetermined temperature (para 0016). Walker teaches that the system includes a monitoring device including at least one sensor incorporated into the structure or the at least one pack (para 0013). Walker teaches a device for promoting and/or inhibiting organism growth, organism viability in at least one sample includes at least one phase change material encapsulated by an inert material and “The at least one sample may be retained in culture media” (see para 0017-0019). Walker teaches using the pack for promoting and/or inhibiting organism growth, organism viability or etc. in at least one sample during storage and/or transport includes a container with at least one internal compartment having sealed therein at least one phase change material selected and configured to maintain the temperature as described above (see para 0018-0019). Walker teaches using a maintained temperature to selectively promote organism growth and using culture media, nutrients, reagents and other substances in the method (see para 0056, para 0009, para 0017-0018, para 0033). 
In addition, Walker teaches using a sealed container (see para 0003, para 0011, para 0018). For example, Walker teaches that the sample collection containers including vials, plates and petri dishes may be labeled and securely sealed to avoid contamination and/or infection (para 0003). Walker further teaches using insulated containers with phase change materials and maintaining temperature related to microbiological growth (e.g. using predetermined temperature to selectively promote organism growth or inhibit organism growth or biochemical reactions) for sample storage and/or transport (see para 0035-0036, para 0040). Walter further teaches using insulated compartment having sealed containers (e.g. StyrofoamTM cooler) (see para 0008, 0044, 0070-0071, 0018, 0060).
Thus, Walker teaches providing a portable apparatus for transportation and incubation for clinical sample in a first culture vessel containing a culture medium including nutrients to promote growth of microorganism and introducing a clinical sample to the first culture vessel that is a blood culture flask. Walker teaches using aa sealable container having a thermally insulated compartment for receiving the first culture vessel.
With regard to a heater, Walker teaches that the phase change materials may be inserted and/or incorporated into the transport container and are designed to be compatible with a heating device (para 0041-0043). Walker teaches monitoring temperature via a sensor (e.g. thermometer or thermistor) (para 0013, para 0053, claim 9-11). In addition, Walker teaches that phase change materials (i.e. heat source) provide a simple and robust way to adjust and maintain samples at or near constant temperature regardless of changes in ambient temperature during shipment (see para 0037). Furthermore, Walker teaches that the phase change materials can be integrated with the packing (e.g. in the walls of the container and/or other structures formed within the container) (para 0041). Walker teaches that the system comprises at least one pack having sealed therein at least one phase change material to maintain a predetermined temperature range between about 22°C and about 100 °C during a predetermined time period (see above, claims 1-2). Thus, these phase change materials are considered a heater for heating the clinical sample to a temperature suitable for pre-culturing of sample. 
With regard to an agitator, Walker teaches using a sample collection container (e.g. a vial) and Walker teaches the container is molded into the typically concave bottom or encapsulated with an inserted materials as a small bead that can be inserted into the vial and even be magnetic and/or shaped to promote stirring or mixing in the vial (para 0042). 
In addition, Walker teaches the processes of performing the methods (i.e. a series of method steps) in flow diagrams comprising collecting, packaging and transporting the samples for future testing and analysis (see Example 1-2 for more details; para 0029, Figure 8; and para 0027, Figure 2). For example, Walker teaches collecting anal swab samples and storing them in tubes with culture medium (e.g. using Brain Heart Infusion broth) (i.e. first culture vessels containing a culture medium); placing them in a commercial incubator an insulated carrier with pre-warmed to 40°C (para 0062-66, Figure 8), particularly using a commercial incubator at about 37°C or a carrier box comprising a thick wall of insulation on all sides (e.g. StyrofoamTM) (para 0064, para 0060). 
All the above teachings of Walker include performing “simultaneously transporting and incubating the clinical sample in the first culture vessel containing the culture medium, wherein said transporting and incubating comprises placing the first culture vessel in the thermally insulated compartment of the sealable container, heating the clinical sample to a temperature suitable for pre-culturing of the sample, wherein the thermally insulated compartment and the heating are used to keep the clinical sample at the temperature suitable for pre-culturing during transport of the sample, thereby to pre-culture the clinical sample”. 
With regard to claim 1 method steps (d-e), the claim recites removing a test aliquot from said first and/or second culture vessel, and continuing to culture said clinical sample and/or portion in said first and/or second culture vessel; and separating DNA from the test aliquot and performing nucleic acid tests on the DNA.
Walker teaches that “once a laboratory receives a sample, particularly a microbiological specimen, further time-consuming processing and extraction techniques may be required. Some tests like microbial identification and antibiotic susceptibility testing can be performed on a microbiological specimen without much further processing” (para 0006). Walker teaches performing molecular diagnostics (polymerase chain reaction (PCR).based or non-PCR-based) and DNA sequencing using extracted DNA from the sample in the method (para 0058, example 2 para 0065, Tables 2-4). Walker teaches performing automated extraction of bacterial DNA using the sample (e.g. using 500 µl broth from each cultured swab/broth sample) for real-time PCR assay (see para 0075). Walker further teaches detecting the presence or absence of one or more genetic antimicrobial resistance markers (e.g. antibiotic resistance gene in K.pneumoniae) in the microorganism in the clinical sample by culturing the microorganism with culture medium containing antibiotics (see Example 2, Example 5, Figures 8-9, para 0067, Table 4, para 0073-0074). Walker also teaches detecting antimicrobial susceptibility of a microorganism in the clinical sample (Figure 2, Figure 8-9, para 0006, Example 2, para 0063, Example 5, para 0073). For example, Walker teaches performing anti-microbial susceptibility test with ceftazidime/clavulanic acid or antibiotic-ceftriaone (see para 0063, para 0073). (Limitation of claim 3)
Walker teaches continuing to culture said clinical sample in said first culture vessels. For example, Walker exemplifies collecting clinical sample (e.g. anal swab) in a culture broth placed in a screw-cap tubes and culturing during a shipment (Example 5, para 0073-0074). Walker teaches determining K. pneumonia through parallel counting of CFU on blood agar plates (para 0073-0074, Figure 2, Figure 4). This method step includes removing a test aliquot from the first and/or second culture vessels and continuing to culture the said clinical sample, because to be able to perform subsequent tests (e.g. parallel counting of CFU on the agar plates), the portion of the sample (e.g. aliquot) must be taken from the first culture vessel while performing a continuous culturing of the first culture. Walker also exemplifies removing a portion of the anal swab sample and introducing said portion to a petri plate containing a culture medium with antibiotics for selection of the microorganism [e.g. streaking carbapenamase resistant enterobacteriacae (CRE)] (Figure 4, Figure 2, para 0017, para 0056).
With regard to claim 1, Walker does not teach the limitation of “a controller” for controlling the heater to maintain a pre-set temperature and/or for controlling the agitator to adjust a degree of agitation. Walker does not describe performing agitating during transporting the sample.
Jaffal teaches a mini-incubator carrier box that enable to fix different containers and to transport the samples (e.g. biological samples or cell culture in cell flask or suspended in tube of flask) in any container for long period of time and long distance to maintain their biological activity (see abstract, para 0022, para 0055, Figure 1, Figure 3). Jaffal teaches the box including a control system/screen in the front of the mini-incubator carrier box to allow to choose the level of the temperate and adjust it according to what is needed, for example, adjusting the temperature (37 or 42 Celsius degree (para 0073, 0079, and 0082, claim 1). Jaffal teaches the mini-incubator box having a rotator, stirrer, or shaker (para 0086). Jaffal teaches the box is designed to use different vials and flasks (see para 0087). 
Kiran teaches a micro-controller based magnetic stirrer (see abstract, p 112 col 1). Kiran teaches the design of micro-controller-based magnetic stirrer comprising a motor for stirring, heating coil and LCD display corresponding rotation per minute and temperature of the coil (see Figure 1 page 112 col 2, Table 1). Kiran teaches developing magnetic stirrer with LCD display which shows precise rpm and temperature (see abstract). Kiran teaches using the microcontroller to control various temperature and speed of the motor for stirring (see Table 1, p 113 col 2).
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have modified the method of simultaneously incubating and transporting samples using systems and devices, taught by Walker. so as to have used a temperature controlling system and a stirrer for incubation of the samples, as taught by Jaffal. Jaffal teaches using a mini-incubator box designed for different vials and flasks for incubation and transportation comprising a control system for adjusting temperature. Jaffal teaches using a mini-incubator box having a stirrer or shaker, indicating stirring during transportation. Thus, the teachings of Jaffal show having a controlled system for temperature and having stirring for incubation during transportation. Walker teaches using a small bead for stirring in the vial although Walker does not further describe the method of stirring. Walker teaches maintaining a predetermined range of temperatures for predetermined time period during transportation, as described above; and using any combination of any two or more suitable processing capabilities including other suitable portable or fixed electronic derive in the system (see para 0077). Thus, it would have been obvious to have substituted using a mini-incubator box carrier comprising a controller for controlling the heater and a stirrer as taught by Jaffal, for using the heater of Walker, because both Jaffal and Walker teach using the portable incubation systems during transportation of the clinical samples under temperature control. It would have been obvious to one skilled in the art to have substituted one known element of the mini-incubator box carrier with a controller for incubation parameter for another, in order to achieve the predictable results from having a controller for controlling the heater and having an agitator. 
Additionally, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have modified the method Walker in view of Jaffal. so as to have used microcontroller-based magnetic stirrer, as taught by Kiran. Kiran teaches a microcontroller-based magnetic stirrer that control the speed of motor for stirring. It would have been obvious to have substituted a stirrer by Jaffal, with magnetic stirrer comprising a microcontroller of Kiran, to control the speed of stirring during the incubation in the method of Walker in view of Jaffal.
With regard to claim 2, Walker teaches performing real-time PCR assays using extracted DNA from the samples to detect genes corresponding to particular microorganisms or detect antimicrobial resistance markers associated with specific microorganisms (para 0065-0067, para 0075-0076, para 0058). Additionally, Walker teaches using DNA probe that produce signal changes upon biological implication in the method (para 0056). Thus, performing PCR amplification assay inherently includes using one or more nucleic acid probes and/or primers for microbial identification, and they are capable of hybridizing to selectively amplify a particular nucleotide sequence corresponding to a particular microorganism. For example, amplifying K. pneumonia organisms via extracted DNA would require specific nucleic acid primers and/or probes that are specific to nucleic acid sequences of the organism (see para 0075-0076, Example 5, Table 5).
With regard to claim 3, the claim recites wherein said one or more tests comprises performing an antimicrobial susceptibility test on a cultured clinical sample and/or portion from step (c), wherein microbial growth in the antimicrobial susceptibility test is monitored by assessing growth or markers for growth.
Walker teaches performing an antimicrobial susceptibility test on a cultured clinical sample, as described above (see (Figure 2, Figure 8-9, para 0006, Example 2, para 0063, Example 5, para 0073). Walker teaches that a substance may also be included to monitor organism growth and other sample conditions via various indicators (para 0056, para 0058).
With regard to claim 9, the claim recites “wherein the clinical sample is maintained at a temperature of 25-35°C for pre-culturing the sample”. Walker teaches using the systems, methods and devices for improved temperature control to maintain the pre-determined range of temperatures to promote the growth of the microorganism, as described above (para 0010). Walker teaches the predetermined temperature can be maintained between about 33° C and about 41 °C, a range may be 37° C ± 2 ° for a predetermined period (e.g. 2 hours- 24 hours between about 2 days and about 1 week or about 1 month) (para 0014). Walker also teaches using a device for promoting and/or inhibiting organism growth in at least one sample that includes at least one phase change materials to maintain the sample within a predetermined temperature range between about 22 °C and about 100 °C during a predetermined time period (see para 0017).
11.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Walker (Walker and Rockweiler, US 2016/0053219 A1, Pub. Date 25 February 2016, Prior date of 25 August 2014), in view of Jaffal (PG Pub No.: 2017/0127665, filing 04 November 2016, priority date of 09 November 2015) and Kiran (International Journal of Advanced Information Science and Technology; 2014; Vol. 31; No.31: ISSN: 2319:2682: page 112-114), as applied to claims 1-3 and 9 above, further in view of Spaargaren (Spaargaren et al., American Society for Microbiology, Journal of Clinical Microbiology; 1998; Volume 36; Issue 12: 3731-3733)
With regard to claim 17, which depends from claim 1, the claim recites “wherein the first culture vessel contains culture medium contains an agent which neutralizes the presence of any antimicrobial agents present in the clinical sample”.
The teachings of Walker in view of Jaffal and Kiran, as applied to claim 1-3, and 9 above, are fully incorporated here. 
Walker in view of Jaffal and kiran, does not teach having the first culture vessel containing culture medium that contains an agent which neutralizes the presence of any antimicrobial agents present in the clinical sample.
Walker teaches using culture media, nutrients reagents and other substances in culturing microorganisms in the method (see para 0056). Walter teaches using culture media containing antibiotic to a specific container for selection of a specific bacteria [e.g. Escherichia coli (E. coli)] (para 0056), although Walker does not teach using the culture medium that contains an agent which neutralizes the presence of any antimicrobial agents present in the clinical sample.
Spaargaren teaches a method of adding resins in blood culture medium to effectively reduce the activities of several antibiotics (abstract). Spaargaren teaches observing a decreased antibiotic activity in the medium containing resins and resin removed some antibiotics (p 3731 col 2 para 2-3, Table 1). Spaargaren teaches further teaches the observation of resin-containing bacterial vials can rapidly and effectively reduce the concentrations of some generally used antibiotics in culture broth (p 3732 col 2 para 1). This indicate the ability of resins to neutralize commonly used antibiotics.  
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have included the use of adding neutralizing agent to the culture media, as taught by Spaargaren, in the method of the method for culture microorganism for detecting and characterizing a microorganism in a clinical sample, as taught by Walker in view of Jaffal and Kiran. Walker teaches performing the method with blood samples, as described above. Spaargaren teaches that the activity of antibiotics used decreased by 80-90 % with within 2 hours (e.g. the use of cefamandole for E. coli) (p 3732 col 2 para 1, Table 1-2, abstract). Thus, this combination would provide the method for detecting and characterizing a microorganism in a clinical sample under a controlled environment in transporting the clinical sample and effectively reduce the activities of several antibiotics.

12.	Claims 1-3, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jarvius [Jarvius et al. WO2016/170086, publication date of 27 October 2016, priority date of 24 April 2015; OR Jarvius et al. US Patent No: 10,995,311, PCT Pub.No: WO2016/170086, priority date of 24 April 2015; OR Jarvius et al. Pub . No . : US 2018 / 0127703, , PCT Pub. No: WO2016/170086, priority date of 24 April 2015], any one of these in view of Walker (Walker and Rockweiler, US 2016/0053219 A1, Pub. Date 25 February 2016, Prior date of 25 August 2014).
[The three Jarvius documents above are identical in their disclosures and all claim priority to GB1507026.1.  The portions of Jarvius relied upon in this rejection are fully described in the GB1507026.1 priority document. With regard to citation in this the rejection, the page and line numbering of Jarvius WO2016/170086 are used].
With regard to instant claim 1 method steps (a-c), Jarvis teaches a portable apparatus and method for using the apparatus to transport blood samples. Jarvius teaches a portable apparatus that is suitable for transportation and incubation of a clinical sample (e.g. blood sample) in a first culture vessel (i.e. blood culture flask) for pre-culturing the sample in transit to microbiological laboratory for microbial analysis (see p 1 line 7-17, p 2 line 12-26, line 33-35, p 6 line 1-6).
Jarvius teaches the apparatus comprising: a sealable container having a thermally insulated compartment for receiving the first culture vessel; a heater for heating the clinical sample to a temperature suitable for pre-culturing of the sample; an agitator; and a controller for controlling the heater to maintain a pre-set temperature and/or for controlling the agitator to adjust a degree of agitation (see p 1 line 33-through p 2 line 4, p 2 line 12-26, p 3 line 20-25, p 5 line 19-28, p 8 line 7-12). Jarvius teaches that agitation allows the microbial agents to be kept in suspension (p 3 line 20-25). Jarvius teaches using different types of blood culture flask that are suitable for transporting medical sample in the apparatus for pre-culturing (see p 6 line 1-6, and 15-28).
 Jarvius teaches that the apparatus may be configured to hold a plurality of blood culture flasks (e.g. three or four blood culture flasks) in a single thermally insulated compartments; and the apparatus may comprise a controller for controlling the heater to maintain a pre-set temperature to allow the sample to be maintained at a precise and accurate temperature, and a controller for controlling the agitator (p 8 line 7-10, p 7 line 31 though p 8 line 10). Jarvius teaches maintaining the clinical sample at a temperature of 25-35° C for pre-culturing the sample (see p 9 line 3-12). (Limitation of instant claim 9)
Jarvius teaches that the apparatus may comprise a timer for recording the amount of time for which the sample has been pre-cultured (p 10 line 29-31). Jarvius teaches that when the sample arrives at the laboratory, the length of time for which the sample has been precultured can be easily assessed (p 10 line 29-31). 
These teachings of Jarvius indicate the apparatus is used for pre-culturing clinical sample (e.g. blood) in a blood culture flask in transit to microbiological laboratory for microbial analysis. Thus, the teachings of Jarvius inherently encompass using the blood culture flask containing culture medium that includes nutrients to promote growth of microorganisms; introducing the clinical sample to the blood culture flask; and continuing the culture in the blood culture flask during the transit.
As described above, Jarvius teaches simultaneously transporting and incubating the clinical sample in the blood culture flask under recited conditions. 
With regard to instant claim 1 method steps (d-e), Jarvius does not teach the following: removing a test aliquot from said first and/or second culture vessel, and continuing to culture said clinical sample and/or portion in said first and/or second culture vessel; and separating DNA from the test aliquot and performing nucleic acid tests on the DNA to identify a microorganism and/or to detect the presence or absence of one or more genetic antimicrobial resistance markers in the microorganism, and/or determining the antimicrobial susceptibility of a microorganism in the clinical sample.
Walker teaches systems, methods and devices that can maintain a biological sample (e.g.  Medical or biological specimens) at predetermined temperature range during a predetermined time period (abstract, para 0009). Walker teaches that the systems, methods and devices for maintaining temperature of samples, particularly medical and/or biological specimens, so as to effectively and more efficiently promote selective organism growth and biochemical reactions during storage and/or transport para 0009, para 0006).
With regard to instant claim 1 method steps (d-e), Walker teaches that “once a laboratory receives a sample, particularly a microbiological specimen, further time-consuming processing and extraction techniques may be required. Some tests like microbial identification and antibiotic susceptibility testing can be performed on a microbiological specimen without much further processing” (para 0006). Walker teaches performing molecular diagnostics (polymerase chain reaction (PCR).based or non-PCR-based) and DNA sequencing using extracted DNA from the sample in the method (para 0058, example 2 para 0065, Tables 2-4). Walker teaches performing automated extraction of bacterial DNA using the sample (e.g. using 500 µl broth from each cultured swab/broth sample) for real-time PCR assay (see para 0075). Walker further teaches detecting the presence or absence of one or more genetic antimicrobial resistance markers (e.g. antibiotic resistance gene in K.pneumoniae) in the microorganism in the clinical sample by culturing the microorganism with culture medium containing antibiotics (see Example 2, Example 5, Figures 8-9, para 0067, Table 4, para 0073-0074). Walker also teaches detecting antimicrobial susceptibility of a microorganism in the clinical sample (Figure 2, Figure 8-9, para 0006, Example 2, para 0063, Example 5, para 0073). For example, Walker teaches performing anti-microbial susceptibility test with ceftazidime/clavulanic acid or antibiotic-ceftriaone (see para 0063, para 0073). (Limitation of claim 3)
Walker teaches continuing to culture said clinical sample in said first culture vessels. For example, Walker also teaches collecting clinical sample in a culture broth placed in a screw-cap tubes and culturing during a shipment (Example 5, para 0073-0074). Walker teaches determining K. pneumonia through parallel counting of CFU on blood agar plates (para 0073-0074, Figure 2, Figure 4). This method step includes removing a test aliquot from the first and/or second culture vessels and continuing to culture the said clinical sample, because to be able to perform subsequent tests (e.g. parallel counting of CFU on the agar plates), the portion of the sample (e.g. aliquot) must be taken from the first culture vessel while performing a continuous culturing of the first culture. Walker also exemplified removing a portion of the clinical sample and introducing said portion to a culture container containing a culture medium with antibiotics for selection of the microorganism [e.g. streaking carbapenamase resistant enterobacteriacae (CRE)] (Figure 4, Figure 2, para 0017, para 0056). 
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have modified the method of simultaneously incubating and transporting samples taught by Jarvius et al. so as to have performed the nucleic acid tests taught by Walker on the clinical samples.  One would have been motivated to test the transported and incubated samples taught by Jarvius using the methods taught by Walker et al. because Jarvis specifically teaches that after transporting and pre-culturing the sample should be tested, and Walker provides examples of tests that are appropriate for use after transporting and preculturing biological samples.  It would have been obvious to have combined the method for transporting and incubating samples taught by Jarvius with the methods of testing similar samples taught by Walker to achieve the predictable result of transporting, culturing and testing microbial samples.  This would have been obvious because all of the components steps in the method were known in Jarvis and Walker.  The only difference is the combination of the “old elements” into a single method by following the transporting and incubating of Jarvis with the removing, separating and performing of Walker. All the claimed elements were known in the prior art and one skilled in the art could have combined the known methods with no change in their respective functions, in order to perform the microbial assays.  
With regard to instant claim 2, Walker teaches performing real-time PCR assays using extracted DNA from the samples to detect genes corresponding to particular microorganisms or detect antimicrobial resistance markers associated with specific microorganisms (para 0065-0067, para 0075-0076, para 0058). Additionally, Walker teaches using DNA probe that produce signal changes upon biological implication in the method (para 0056). Thus, performing PCR amplification assay inherently includes using one or more nucleic acid probes and/or primers for microbial identification, and they are capable of hybridising to selectively amplify a particular nucleotide sequence corresponding to a particular microorganism. For example, amplifying K. pneumonia organisms via extracted DNA would require specific nucleic acid primers and/or probes that are specific to nucleic acid sequences of the organism (see para 0075-0076, Example 5, Table 5).
With regard to claim 3, the claim is directed to performing antimicrobial susceptibility test on a cultured clinical sample and/or portion from step (d). Walker teaches performing an antimicrobial susceptibility test on a cultured clinical sample, as described above (see (Figure 2, Figure 8-9, para 0006, Example 2, para 0063, Example 5, para 0073). Walker teaches that a substance may also be included to monitor organism growth and other sample conditions via various indicators (para 0056, para 0058).
13.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jarvius [Jarvius et al. WO2016/170086, publication date of 27 October 2016, priority date of 24 April 2015; OR Jarvius et al. US Patent No: 10,995,311, PCT Pub.No: WO2016/170086, priority date of 24 April 2015; OR Jarvius et al. Pub . No . : US 2018 / 0127703, , PCT Pub. No: WO2016/170086, priority date of 24 April 2015], any one of these in view of Walker (Walker and Rockweiler, US 2016/0053219 A1, Pub. Date 25 February 2016, Prior date of 25 August 2014), as applied to claims 1-3 and 9 above, further in view of Spaargaren (Spaargaren et al., American Society for Microbiology, Journal of Clinical Microbiology; 1998; Volume 36; Issue 12: 3731-3733)
With regard to claim 17, which depends from claim 1, the claim recites “wherein the first culture vessel contains culture medium contains an agent which neutralizes the presence of any antimicrobial agents present in the clinical sample”.
The teachings of Jarvius in view of Walker, as applied to claim 1-3, and 9 above, are fully incorporated here. Jarvius in view of Walker does not teach having the first culture vessel containing culture medium that contains an agent which neutralizes the presence of any antimicrobial agents present in the clinical sample.
Walker teaches using culture media, nutrients reagents and other substances in culturing microorganisms in the method (see para 0056). Walter teaches using culture media containing antibiotic to a specific container for selection of a specific bacteria [e.g. Escherichia coli (E. coli)] (para 0056), although Walker does not teach using the culture medium that contains an agent which neutralizes the presence of any antimicrobial agents present in the clinical sample.
Spaargaren teaches a method of adding resins in blood culture medium to effectively reduce the activities of several antibiotics (abstract). Spaargaren teaches observing a decreased antibiotic activity in the medium containing resins and resin removed some antibiotics (p 3731 col 2 para 2-3, Table 1). Spaargaren teaches further teaches the observation of resin-containing bacterial vials can rapidly and effectively reduce the concentrations of some generally used antibiotics in culture broth (p 3732 col 2 para 1). This indicate the ability of resins to neutralize commonly used antibiotics.  
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have included the use of adding neutralizing agent to the culture media, as taught by Spaargaren, in the method of the method for culture microorganism for detecting and characterizing a microorganism in a clinical sample, as taught by Jarvius in view of Walker. Jarvis teaches performing the method with blood samples, as described above. Spaargaren teaches that the activity of antibiotics used decreased by 80-90 % with within 2 hours (e.g. the use of cefamandole for E. coli) (p 3732 col 2 para 1, Table 1-2, abstract). Thus, this combination would provide the method for detecting and characterizing a microorganism in a clinical sample under a controlled environment in transporting the clinical sample and effectively reduce the activities of several antibiotics.
Response to Argument
The response traverses the rejection on pages 9-11 of the remarks mailed 01/24/2022.
 The remarks are addressed insofar as they are relevant to the current set of rejection.  The rejections have been updated to address the amended claims.  Additional rejections have been added addressing newly identified references.  
First, the response mentions amending the claims and states the teachings of Walker. 
The response asserts that Walker only mentions venipuncture (para 0003) but not explicitly teach the samples used with the system could be collected by venipuncture. The response asserts that “the term "blood culture" is only mentioned in passing in paragraph [0058] without any particular detail, so it is not clear how blood cultures relate directly to the system or methods of Walker on the basis of the disclosure in this paragraph. Walker refers to a general-purpose culture vial but does not suggest a blood culture flask. It is understood that the term "blood culture flask" has a specific and recognized meaning in the art” and the response refers the disclosure of pages 56 and 57 of the parent PCT application.
The response asserts that “In other words, a general-purpose vial, such as that disclosed in Walker, would not be considered equivalent to the claimed blood culture flask by one of ordinary skill in the art”. 
The response further asserts that “Further, Walker discloses five examples in paragraphs [0060] to [0079] to exemplify its method and system. Examples 1 and 4 are effectively test runs and do not use any biological samples. Examples 2 and 5 relate to incubating a sample taken from anal swabs, so do not disclose blood cultures or the use of blood culture flasks. Example 3 relates to incubation of a blood sample on a blood agar plate, i.e., not a blood culture flask, and there is no disclosure in this example of the specific tests that may be performed on the sample. Therefore, none of the examples discussed in Walker discloses or suggests the use of a blood culture flask, as presently claimed. Walker provides no reason for using a blood culture flask in place of a general- purpose vial or other sample container. Rather, as indicated in the above passage cited from the parent PCT application, the person of ordinary skill in the art would be dissuaded from making use of blood culture flasks for samples with the system disclosed in Walker. Thus, Walker does not disclose or suggest the provision of the claimed blood culture flask”. 
This argument has been thoroughly reviewed and fully considered but not found persuasive for the following reasons:
The claims are not limited to the method of using blood sample as a clinical sample. The claims broadly encompass the method of using a range of different types of clinical samples in a first culture vessel that is a blood culture flask. 
The disclosure of the specification indicates that “Preferably, the first culture vessel is a blood culture flask. Blood culture flasks are well-known in the art, and may be, for example a BacT/ALERT (Biomerieux) blood culture flask, a Bactec blood culture flask (Becton Dickinson) or VersaTrek blood culture flask (Thermo Fisher), or indeed any tube, flask or bottle known for the sampling of blood, particularly for the purpose of culture to detect microorganisms (page 26 line 29-34). 
The teachings of Walker include collecting a number of medical samples comprising venipuncture, and fingerstick or finger prick samples with culture media and inoculating the samples in vials, and other containers for transportation to a laboratory (e.g. microbiology laboratory) in the method (see para 0003-0004). In paragraph 58, the teachings of Walker show analyzing blood cultures (see para 0058). These teachings of Walker clearly suggest to use a container known for the sampling of blood, particularly for the purpose of culture to detect microorganisms as described in the specification, for example, using blood culture flask which is used for culturing blood samples collected from venipuncture or fingerstick or finger prick samples. In this regard, the person of ordinary skill in the art would have known using a blood culture flask for collected clinical sample (e.g. blood) for pre-culturing during transportation the laboratory. In addition, prior to the effective filing date of the invention, a number of blood culture flasks for the sampling of blood and particularly for the purpose of culture to detect microorganisms were well-known in the art, as disclosed in the specification (see above). MPEP states that “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments” and “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments” (see MPEP 2131).
The response asserts that “The Examiner also rejected claim 8, now incorporated into claim 1, arguing that agitation is disclosed in Walker. Walker discloses at paragraph [0042] that the phase change material used to heat the sample may be "encapsulated with an inert material as a small bead that can be inserted into the vial and even be magnetic and/or shaped to promote stirring/mixing in the vial". This does not suggest that the method of Walker inherently includes agitation with an agitator during any step equivalent to claimed step (c)(i).  Further, there is no teaching or suggestion in Walker of the provision of the claimed controller for controlling a heater to maintain a pre-set temperature and/or for controlling an agitator to adjust a degree of agitation”. 
The response asserts that “Hence, it is submitted that claim 1 and claims 2-3, 9, and 17 are patentable over Walker for at least these reasons. Claim 31 is amended to incorporate the agitator and controller as for claim 1 and is therefore patentable for similar reasons.’
This argument directed to the amended claim 1 has been thoroughly reviewed and fully considered but not found persuasive. 
Walker teaches having monitoring device with sensors (e.g. accelerometer). The method of Walker includes using improved temperature system for a predetermined time period, monitoring the systems during transits via sensors and having automatic alert. In the teachings of Walker, it teaches inserting one or more phase changing materials, as a small bead (e.g. magnetic) into a vial to promote mixing in the vial (see para 0042). In this regard, the phase change materials are used during transportation. This teaching indicate possibility for the sample to be agitated during incubation in the method of Walker. However, the rejection has been modified as 103 rejection with Walker in view of Jaffal and Kiran accordingly with the amendments. The references teach all the limitations of amended claim 1. In this office actin, an additional 103 rejection with Jarvius in view of Walker accordingly with the amendments is included. 
Double Patenting
14.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


15.	Claims 1-3, 9 and 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 11-12, and 19 of US Patent No.: US 10,655,188 B2, in view of Walker (Walker and Rockweiler, US 2016/0053219 A1, Pub. Date 25 February 2016, Prior date of 25 August 2014) and Jaffal (PG Pub No.: 2017/0127665, filing 04 November 2016, priority date of 09 November 2015).
Claims of ‘188 teach a method for detecting and characterizing a microorganism in a clinical sample.
With regard to instant claim 1 method steps (a-c), the claims 1-4 and 19 method step (a) of ‘188 teach introducing a clinical sample to a first culture vessel containing culture medium (col 43 and col 45). The claims 1 and 19 method steps b (i) and b (ii) of ‘188 teach the method that comprises optionally pre-culturing the clinical sample in said first culture vessel and optionally removing a portion of the clinical sample culture from said first culture vessel, and introducing said portion to a second culture vessel containing culture medium, and optionally pre-culturing said portion in said second culture vessel (col 43 and col 45). Claim 4 of ‘188 teaches using blood culture flask as the culture vessel.
With regard to instant claim 1 method steps (d-e), the claims 1-4 and 19 method steps (c to g) of ‘188 teach removing a test aliquot from said first and/or second culture vessel, and continuing to culture said clinical sample and/or portion in said first and/or second culture vessel, and separating DNA from the test aliquot (col 43 and col 45).  The method step (f) comprises performing nucleic acid tests on the DNA to identify a microorganism and to detect the presence or absence of one or more genetic antimicrobial resistance markers in the microorganism. The method step (g) comprises determining the antimicrobial susceptibility of a microorganism in the clinical sample (col 43 and col 45).
With regard to instant claim 1, the claims of ‘188 do not teach the use of a portable apparatus for transport and incubation of the clinical sample. The claims of ‘188 do not teach the recited components of the apparatus and the method comprising simultaneously transporting and incubating the clinical sample, and using a thermally insulated compartment of a sealable container and heating the clinical sample to a suitable temperature.
As described above, Walker and Jaffal teach simultaneously transporting and incubating the clinical sample in the blood culture flask under recited conditions and using a portable apparatus as recited.
The teachings of Walker and Jaffal, as applied to claim 1, are fully incorporated here.
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have included the method of transporting the clinical sample in a portable apparatus for transport and incubation of clinical sample in a blood culture flask, as taught by Walker and Jaffal, in the method of the method for detecting and characterizing a microorganism in a clinical sample, taught by claims of ‘188. Walker teaches systems, devices and methods in incubating and transporting the clinical samples under an improved temperature control system (pre-determined temperature for predetermined time), as described above. Jaffal teaches using a mini-incubator box carrier having a controller for controlling temperature, and an agitator for incubating and transporting medical samples. Thus, it would have been obvious to have used the portable apparatus of Walker in view of Jaffal, as described above, in the method of claims of ‘188, to obtain the method that is capable of transporting the clinical samples to a laboratory under a predetermined temperature and conditions.  
With regard to instant claim 2, the claims 1-4, 11-12 and 19 method steps f (i) and f (ii) of ‘188 teach the instant limitation.  The method steps f (i) and f (ii) teach that one or more nucleic acid probes and/or primers for microbial identification, a said  probe or primer thereof being capable of hybridizing specifically to, or a said primer being capable of selectively amplifying, a nucleotide sequence which is identificatory of a given microorganism, and  one or more nucleic acid probes and/or primers for antimicrobial resistance marker detection, a said probe or primer being capable of hybridizing specifically to, or a said primer being capable of selectively amplifying, a nucleotide sequence representing a genetic antimicrobial resistance marker.  
With regard to instant claim 3, the claims 1-4 and 19 method step (g) of ‘188 teach performing an antimicrobial susceptibility test using culture clinical sample and/or the cultured portion from step of removing a test aliquot (e.g. claim 1 method step c), wherein microbial growth in the antimicrobial susceptibility test is monitored by assessing growth or markers for growth. 
With regard to instant claim 17, the claim 5 of ‘188 teaches the method that the culture medium contains an agent which neutralizes the presence of any antimicrobial agents present in the clinical sample. The instant claim 1 recites containing culture medium in the first culture vessel.
16.	Claims 1-3, 9 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,8-11, 17-18, and 39 of copending Application No: 16/844,240 (reference application) in view of Walker (Walker and Rockweiler, US 2016/0053219 A1, Pub. Date 25 February 2016, Prior date of 25 August 2014), in view of Jaffal (PG Pub No.: 2017/0127665, filing 04 November 2016, priority date of 09 November 2015).
This is a provisional nonstatutory double patenting rejection.
Claims of ‘240 teach a method for detecting and characterizing a microorganism in a clinical sample.
With regard to instant claim 1 method steps (a-c), the claims 1, 8-10, and 39 method step (a) of ‘240 teach introducing a clinical sample to a first culture vessel containing culture medium. Claims 1, 8-9 and 39 method steps b (i) and b (ii) of ‘240 teach the method that comprises optionally pre-culturing the clinical sample in said first culture vessel and optionally removing a portion of the clinical sample culture from said first culture vessel, and introducing said portion to a second culture vessel containing culture medium, and optionally pre-culturing said portion in said second culture vessel. Claim 10 of ‘240 teaches the method of using culture vessels that is a blood culture flask.
With regard to instant claim 1 method step (d-e), the claims 1 and 39 method steps (c to g) of ‘240 teach removing a test aliquot from said first and/or second culture vessel, and continuing to culture said clinical sample and/or portion in said first and/or second culture vessel, and separating DNA from the test aliquot and performing nucleic acid tests. The method step (f) comprises performing nucleic acid tests on the DNA to identify a microorganism and to detect the presence or absence of one or more genetic antimicrobial resistance markers in the microorganism. The method step (g) comprises determining the antimicrobial susceptibility of a microorganism in the clinical sample. 
With regard to instant claim 1, the claims of ‘240 do not teach the use of a portable apparatus for transport and incubation of the clinical sample. The claims of ‘240 do not teach the recited components of the apparatus and the method comprising simultaneously transporting and incubating the clinical sample, and using a thermally insulated compartment of a sealable container and heating the clinical sample to a suitable temperature.
As described above, Walker and Jaffal teach simultaneously transporting and incubating the clinical sample in the blood culture flask under recited conditions and using a portable apparatus as recited.
The teachings of Walker and Jaffal, as applied to claim 1, are fully incorporated here.
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have included the method of transporting the clinical sample in a portable apparatus for transport and incubation of clinical sample in a blood culture flask, as taught by Walker and Jaffal in the method of the method for detecting and characterizing a microorganism in a clinical sample, taught by claims of ‘240. Walker teaches systems, devices and methods in incubating and transporting the clinical samples under an improved temperature control system (pre-determined temperature for predetermined time), as described above. Jaffal teaches using a mini-incubator box carrier having a controller for controlling parameters (e.g. temperature), and an agitator for incubating and transporting medical samples. Thus, it would have been obvious to have used the portable apparatus of Walker in view of Jaffal, as described above, in the method of claims of ‘240, to obtain the method that is capable of transporting the clinical samples to a laboratory under a predetermined temperature and conditions.  
With regard to instant claim 2, the claims 1, 17-18 and 39 method steps f (i) and f (ii) of ‘240 teach the instant limitation.  The method steps f (i) and f (ii) teach that one or more nucleic acid probes and/or primers for microbial identification, a said  probe or primer thereof being capable of hybridizing specifically to, or a said primer being capable of selectively amplifying, a nucleotide sequence which is identificatory of a given microorganism, and  one or more nucleic acid probes and/or primers for antimicrobial resistance marker detection, a said probe or primer being capable of hybridizing specifically to, or a said primer being capable of selectively amplifying, a nucleotide sequence representing a genetic antimicrobial resistance marker. 
With regard to instant claim 3, the claims 1 and 39 method step (g) of ‘240 teach performing an antimicrobial susceptibility test using culture clinical sample and/or the cultured portion from step of removing a test aliquot, wherein microbial growth in the antimicrobial susceptibility test is monitored by assessing growth or markers for growth. 
With regard to instant claim 17, the claim 11 of ‘240 teaches the method that the culture medium contains an agent which neutralizes the presence of any antimicrobial agents present in the clinical sample. The instant claim 1 recites containing culture medium in the first culture vessel.
17. (A) 	Claims 1-3, and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, and 12-15 of U.S. Patent No US 10995311 (‘311), in view of Walker (Walker and Rockweiler, US 2016/0053219 A1, Pub. Date 25 February 2016, Prior date of 25 August 2014).
With regard to instant claim 1 method steps (a-c), Claims 1-7, and 12-15 of ‘311 teach a hand-held apparatus for simultaneous transport and incubation of a medical sample in a blood culture flask, the apparatus comprising: a blood culture flask for holding a medical sample, wherein the blood culture flask comprises a septum to be perforated for inoculating the flask and subsequently sampling from the flask; a sealable container having a thermally insulated compartment for receiving the blood culture flask; a heater for heating the medical sample to a temperature suitable for pre-culturing of the sample; and an agitator for agitating the sample in the blood culture flask. Claim 2 of ‘311 teaches that the medical sample provided in the flask is in a state that requires culturing in relation to subsequent processing of the sample. Claim 12 of ‘311 teaches the apparatus comparing a sensor for determining if the sample is positive for microbial growth. 
Claim 3 of ‘311 teaches that the apparatus comprising a controller for controlling the heater to maintain a pre-set temperature and/or for controlling the agitator to apply a predetermined degree of agitation. Claims 13-15 of ‘311 teaches that the sample is maintained at a temperature of 25 ° C to 45 ° (Limitation of claim 9).
These teachings of claims of ‘311 indicate the apparatus is used for pre-culturing clinical sample (e.g. blood) in a blood culture flask in transit for microbial analysis. Thus, the teachings of the claims inherently encompass using the blood culture flask containing culture medium that includes nutrients to promote growth of microorganisms; introducing the clinical sample to the blood culture flask; and continuing the culture in the blood culture flask during the transit.
As described above, the claims of ‘311 teaches simultaneously transporting and incubating the clinical sample in the blood culture flask under recited conditions. 
With regard to instant claim 1 method steps (d-e), the claims of ‘311 do not teach the followings; removing a test aliquot from said first and/or second culture vessel, and continuing to culture said clinical sample and/or portion in said first and/or second culture vessel; and separating DNA from the test aliquot and performing nucleic acid tests on the DNA to identify a microorganism and/or to detect the presence or absence of one or more genetic antimicrobial resistance markers in the microorganism, and/or determining the antimicrobial susceptibility of a microorganism in the clinical sample.
Walker teaches systems, methods and devices that can maintain a biological sample (e.g.  Medical or biological specimens) at predetermined temperature range during a predetermined time period (abstract, para 0009). Walker teaches that the systems, methods and devices for maintaining temperature of samples, particularly medical and/or biological specimens, so as to effectively and more efficiently promote selective organism growth and biochemical reactions during storage and/or transport para 0009, para 0006).
With regard to instant claim 1, Walker teaches a method of collecting medical or biological specimens (e.g. buccal swab, venipuncture, urine and stool) with a culture media in vials (see para 0003, para 0042). Walker teaches using a maintained temperature to selectively promote organism growth and using culture media, nutrients, reagents and other substances in the method (see para 0056, para 0009, para 0017-0018, para 0033). Walker teaches the processes of performing the methods (i.e. a series of method steps) in flow diagrams comprising collecting, packaging and transporting the samples for future testing and analysis (see Example 1-2 for more details; para 0029, Figure 8; and para 0027, Figure 2). For example, Walker teaches collecting clinical samples and storing them in tubes with culture medium (e.g. using Brain Heart Infusion broth) (i.e. first culture vessels containing a culture medium); placing them in a commercial incubator an insulated carrier with pre-warmed to 40°C (para 0062-66, Figure 8), particularly using a commercial incubator at about 37°C or a carrier box comprising a thick wall of insulation on all sides (e.g. StyrofoamTM) (para 0064, para 0060). Walker teaches using a sealed container (see para 0003, para 0011, para 0018 and 0003).
Walker further teaches using insulated containers with phase change materials and maintaining temperature related to microbiological growth (e.g. using predetermined temperature to selectively promote organism growth or inhibit organism growth or biochemical reactions) for sample storage and/or transport (see para 0035-0036-0037, para 0040-0043). Walker teaches monitoring temperature via a sensor (e.g. thermometer or thermistor) (para 0013, para 0053, claim 9-11). The teachings of Walker show performing “simultaneously transporting and incubating the clinical sample in the first culture vessel containing the culture medium, wherein said transporting and incubating comprises placing the first culture vessel in a thermally insulated compartment of a sealable container, heating the clinical sample to a temperature suitable for pre-culturing of the sample, wherein the thermally insulated compartment and the heating are used to keep the clinical sample at the temperature suitable for pre-culturing during transport of the sample, thereby to pre-culture the clinical sample”. 
With regard to instant claim 1 method steps (d-e), Walker teaches that “once a laboratory receives a sample, particularly a microbiological specimen, further time-consuming processing and extraction techniques may be required. Some tests like microbial identification and antibiotic susceptibility testing can be performed on a microbiological specimen without much further processing” (para 0006). Walker teaches performing molecular diagnostics (polymerase chain reaction (PCR).based or non-PCR-based) and DNA sequencing using extracted DNA from the sample in the method (para 0058, example 2 para 0065, Tables 2-4). Walker teaches performing automated extraction of bacterial DNA using the sample (e.g. using 500 µl broth from each cultured swab/broth sample) for real-time PCR assay (see para 0075). Walker further teaches detecting the presence or absence of one or more genetic antimicrobial resistance markers (e.g. antibiotic resistance gene in K.pneumoniae) in the microorganism in the clinical sample by culturing the microorganism with culture medium containing antibiotics (see Example 2, Example 5, Figures 8-9, para 0067, Table 4, para 0073-0074). Walker also teaches detecting antimicrobial susceptibility of a microorganism in the clinical sample (Figure 2, Figure 8-9, para 0006, Example 2, para 0063, Example 5, para 0073). For example, Walker teaches performing anti-microbial susceptibility test with ceftazidime/clavulanic acid or antibiotic-ceftriaxone (see para 0063, para 0073). (Limitation of claim 3)
Walker teaches continuing to culture said clinical sample in said first culture vessels. For example, Walker also teaches collecting clinical sample in a culture broth placed in a screw-cap tubes and culturing during a shipment (Example 5, para 0073-0074). Walker teaches determining K. pneumonia through parallel counting of CFU on blood agar plates (para 0073-0074, Figure 2, Figure 4). This method step includes removing a test aliquot from the first and/or second culture vessels and continuing to culture the said clinical sample, because to be able to perform subsequent tests (e.g. parallel counting of CFU on the agar plates), the portion of the sample (e.g. aliquot) must be taken from the first culture vessel while performing a continuous culturing of the first culture. Walker also exemplified removing a portion of the clinical sample and introducing said portion to a culture container containing a culture medium with antibiotics for selection of the microorganism [e.g. streaking carbapenamase resistant enterobacteriacae (CRE)] (Figure 4, Figure 2, para 0017, para 0056). 
In addition, Walker teaches using a sample collecting containers (e.g. a vial) to collect medical specimens including samples from venipuncture in the method (para 0003, para 0042). Walker also teaches performing blood cultures in the method (para 0058). The vials used to collect blood samples are considered blood culture flask.
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have modified the issued claims of ‘311, so as to have used the method of Walker in performing the process for nucleic acid tests for microbial assays in the clinical sample. Walker teaches a method of collecting medical samples with a culture media in vials and maintaining the conditions (e.g. temperature) to selectively promote organism growth and using culture media, nutrients, reagents and other substances in the method during transporting the samples for future testing and analysis. Thus, it would have been obvious to have combined the method of Walker in issued claims because the pre-culturing clinical samples transported using portable apparatus would be able to process for to perform the microbial assays for test results. 
With regard to instant claim 2, Walker teaches performing real-time PCR assays using extracted DNA from the samples to detect genes corresponding to particular microorganisms or detect antimicrobial resistance markers associated with specific microorganisms (para 0065-0067, para 0075-0076, para 0058). Additionally, Walker teaches using DNA probe that produce signal changes upon biological implication in the method (para 0056). Thus, performing PCR amplification assay inherently includes using one or more nucleic acid probes and/or primers for microbial identification, and they are capable of hybridising to selectively amplify a particular nucleotide sequence corresponding to a particular microorganism. For example, amplifying K. pneumonia organisms via extracted DNA would require specific nucleic acid primers and/or probes that are specific to nucleic acid sequences of the organism (see para 0075-0076, Example 5, Table 5).
With regard to claim 3, the claim is directed to performing antimicrobial susceptibility test on a cultured clinical sample and/or portion from step (d). Walker teaches performing an antimicrobial susceptibility test on a cultured clinical sample, as described above (see (Figure 2, Figure 8-9, para 0006, Example 2, para 0063, Example 5, para 0073). Walker teaches that a substance may also be included to monitor organism growth and other sample conditions via various indicators (para 0056, para 0058).
17. (B) 	Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, and 12-15 of U.S. Patent No US 10995311, in view of Walker (Walker and Rockweiler, US 2016/0053219 A1, Pub. Date 25 February 2016, Prior date of 25 August 2014), as applied to claims 1-3 and 9 above, further in view of Spaargaren (Spaargaren et al., American Society for Microbiology, Journal of Clinical Microbiology; 1998; Volume 36; Issue 12: 3731-3733).
	With regard to claim 17, which depends from claim 1, the claim recites “wherein the first culture vessel contains culture medium contains an agent which neutralizes the presence of any antimicrobial agents present in the clinical sample”.
The teachings of the claims of ‘311 in view of Walker, as applied to claim 1-3, and 9 above, are fully incorporated here. The claims of ‘311 in view of Walker does not teach having the first culture vessel containing culture medium that contains an agent which neutralizes the presence of any antimicrobial agents present in the clinical sample.
Walker teaches using culture media, nutrients reagents and other substances in culturing microorganisms in the method (see para 0056). Walter teaches using culture media containing antibiotic to a specific container for selection of a specific bacteria [e.g. Escherichia coli (E. coli)] (para 0056), although Walker does not teach using the culture medium that contains an agent which neutralizes the presence of any antimicrobial agents present in the clinical sample.
Spaargaren teaches a method of adding resins in blood culture medium to effectively reduce the activities of several antibiotics (abstract). Spaargaren teaches observing a decreased antibiotic activity in the medium containing resins and resin removed some antibiotics (p 3731 col 2 para 2-3, Table 1). Spaargaren teaches further teaches the observation of resin-containing bacterial vials can rapidly and effectively reduce the concentrations of some generally used antibiotics in culture broth (p 3732 col 2 para 1). This indicate the ability of resins to neutralize commonly used antibiotics.  
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have included the use of adding neutralizing agent to the culture media, as taught by Spaargaren, in the method of the method for culture microorganism for detecting and characterizing a microorganism in a clinical sample, as taught by the claims of ‘311 in view of Walker. Walker teaches performing the method with blood samples, as described above. Spaargaren teaches that the activity of antibiotics used decreased by 80-90 % with within 2 hours (e.g. the use of cefamandole for E. coli) (p 3732 col 2 para 1, Table 1-2, abstract). Thus, this combination would provide the method for detecting and characterizing a microorganism in a clinical sample under a controlled environment in transporting the clinical sample and effectively reduce the activities of several antibiotics.
18 (A) 	Claims 1-3, and 9 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 7-12, 14-16 and 19-20 of copending Application No. 17214192 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
With regard to instant claim 1, co-pending claims 1-2, and 7-12 of ‘192 teach a method for handling a medical sample in a blood culture flask, wherein the method includes simultaneous transportation and incubation of the medical sample, and comprises placing the blood culture flask in a thermally insulated compartment of a sealable container, heating the medical sample to a temperature suitable for pre-culturing of the sample, wherein the thermally insulated compartment and the heating are used to keep the medical sample at the temperature suitable for pre-culturing during transport of the sample; and agitating the medical sample in the blood culture flask during transportation of the medical sample. Claim 2 of ‘192 teaches that after pre-culturing during transport in the thermally insulated compartment, testing of the medical sample for the purpose of detecting and characterizing a microorganism in the medical sample.
 Claims 7 teaches using an electrical heater for the heating; claim 10 teaches controlling the degree of heating to maintain a pre-set temperature; and claim 11 teaches controlling the degree of heating to maintain a pre-set temperature based on the monitored temperature, indicating using a controller to control the heater for to maintain a pre-set temperature. Claims 14-15 of ‘192 teach that the sample is maintained at a temperature of 25 ° C to 45 ° (Limitation of claim 9).
Claim 9 teaches agitating the sample constantly or intermittently; claim 8 teaches controlling an agitator to apply a predetermined degree of agitation; and claim 12 teaches monitoring, using an accelerometer, the agitation of the blood culture flask., indicating using a controller for controlling the agitator to adjust a degree of agitation.
These teachings of claims of ‘192 include the method is using an apparatus for simultaneous transportation and incubation for pre-culturing clinical sample in a blood culture flask for microbial analysis. Thus, the teachings of the claims inherently encompass using the blood culture flask containing culture medium that includes nutrients to promote growth of microorganisms; introducing the clinical sample to the blood culture flask; and continuing the culture in the blood culture flask during the transit.
With regard to instant claim 1, claim 18 of ‘192 teaches the method comprising removing a test aliquot from the blood culture flask, continuing to culture the medical sample in the blood culture flask, separating DNA from the test aliquot, and performing nucleic acid tests on the DNA to identify a microorganism and to detect the presence or absence of one or more genetic antimicrobial resistance markers in the microorganism.
With regard to instant claim 2, claim 19 of ‘192 teaches that the nucleic acid test are performed using i) one or more nucleic acid probes and/or primers for microbial identification, a probe or primer thereof being capable of hybridising specifically to, or a primer thereof being capable of selectively amplifying, a nucleotide sequence which is identificatory of a given microorganism; and ii) one or more nucleic acid probes and/or primers for antimicrobial resistance marker detection, a probe or primer thereof being capable of hybridising specifically to, or a primer thereof being capable of selectively amplifying, a nucleotide sequence representing a genetic antimicrobial resistance marker. 
With regard to instant claim 3, claim 20 of ‘192 teaches the method comprising, detecting whether or not the probes and/or primers have hybridised to the DNA and/or the primers have been extended, and if a microorganism is identified in the nucleic acid tests, performing an antimicrobial susceptibility test on a cultured medical sample obtained from the blood culture flask after the continued culturing wherein microbial growth in the antimicrobial susceptibility test is monitored by assessing growth or markers for growth.
Thus, co-pending claims 1-2, 7-12, 14-16 and 19-20 of ‘192 teach all the limitation of instant claims 1-3 and 9.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

18 (B)		Claim 17 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 7-12, 14-16 and 19-20 of copending Application No. 17214192 (reference application). as applied to claims 1-3 and 9 above, further in view of Spaargaren (Spaargaren et al., American Society for Microbiology, Journal of Clinical Microbiology; 1998; Volume 36; Issue 12: 3731-3733)
 This is a provisional nonstatutory double patenting rejection.
With regard to instant claim 17, which depends from instant claim 1, the claim recites “wherein the first culture vessel contains culture medium contains an agent which neutralizes the presence of any antimicrobial agents present in the clinical sample”.
The teachings of the copending claims of ‘192, as applied to claim 1-3, and 9 above, are fully incorporated here. The copending claims of ‘192 does not teach having the first culture vessel containing culture medium that contains an agent which neutralizes the presence of any antimicrobial agents present in the clinical sample.
Spaargaren teaches a method of adding resins in blood culture medium to effectively reduce the activities of several antibiotics (abstract). Spaargaren teaches observing a decreased antibiotic activity in the medium containing resins and resin removed some antibiotics (p 3731 col 2 para 2-3, Table 1). Spaargaren teaches further teaches the observation of resin-containing bacterial vials can rapidly and effectively reduce the concentrations of some generally used antibiotics in culture broth (p 3732 col 2 para 1). This indicate the ability of resins to neutralize commonly used antibiotics.  
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have included the use of adding neutralizing agent to the culture media, as taught by Spaargaren, in the method of the method for culture microorganism for detecting and characterizing a microorganism in a clinical sample, as taught by the claims of ‘192. Spaargaren teaches that the activity of antibiotics used decreased by 80-90 % with within 2 hours (e.g. the use of cefamandole for E. coli) (p 3732 col 2 para 1, Table 1-2, abstract). Thus, this combination would provide the method for detecting and characterizing a microorganism in a clinical sample under a controlled environment in transporting the clinical sample and effectively reduce the activities of several antibiotics.
Response to Argument
The response traverses the rejection on page 11 of the remarks mailed 01/24/2022.
The response asserts that “ With respect to the double patenting rejections over copending Application No. 16/844,240 and U.S. Patent No. 10,655,188 in view of Walker, the Examiner acknowledges that claims 1 and 39 of the '240 application and the claims of the '188 patent do not claim or suggest the subject matter of prior claims 8 and 11, now incorporated into claim 1. Walker is cited as teaching these limitations. As discussed above, Walker does not suggest a blood culture flask, an agitator and a controller, as presently claimed.  Accordingly, a Prima Facie case for modifying the claims of these references in view of Walker has not been made. Withdrawal of the Double Patenting rejections are respectfully requested.”
This response has been reviewed and fully considered, but the rejections have been modified accordingly with the amendments. The rejections are maintained. 
Conclusion
19.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	The cited prior art is Jarvius et al. WO 2016/207065 (publication date of 29 December 2016, Priority date of 24 June 2015 for GB 1511129.7).  Jarvius et al. teaches a device and method for culturing clinical sample in culture vessel (e.g. blood culture flask) for anti-microbial susceptibility tests (see claims, pages 8-10, 34, 54).
 
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.T.J./Examiner, Art Unit 1634         

/JULIET C SWITZER/Primary Examiner, Art Unit 1634